UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1)* Quicksilver Gas Services LP (Name of Issuer) Common Units Representing Limited Partner Interests (Title of Class of Securities) 74839G 106 (CUSIP Number) John C. Cirone 777 West Rosedale Street Fort Worth, Texas 76104 (817) 665-8620 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 16, 2009 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 74839G 106 13D Page 2 of 17 Pages 1. NAME OF REPORTING PERSON Quicksilver Resources Inc. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) ¨ (b) x 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) Not Applicable 5. CHECK BOXIF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d)or 2(e) ¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7. SOLE VOTING POWER 0 NUMBER OF SHARES BENEFICIALLY OWNED BY 8. SHARED VOTING POWER* 5,696,752 common units EACH REPORTING PERSON WITH 9. SOLE DISPOSITIVE POWER 0 10. SHARED DISPOSITIVE POWER* 5,696,752 common units 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON* 5,696,752 common units 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 33.5% 14. TYPE OF REPORTING PERSON (see instructions) HC; CO * Quicksilver Resources Inc. may also be deemed to beneficially own 11,513,625 subordinated units representing limited partner interests in Quicksilver Gas Services LP, which may be converted into common units on a one-for-one basis upon the termination of the subordination period under certain circumstances as set forth in the Second Amended and Restated Agreement of Limited Partnership of Quicksilver Gas Services LP, which is incorporated herein by reference. CUSIP No. 74839G 106 13D Page3 of 17 Pages 1. NAME OF REPORTING PERSON Quicksilver Gas Services Holdings LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) ¨ (b) x 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) Not Applicable 5. CHECK BOXIF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d)or 2(e) ¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7. SOLE VOTING POWER 0 NUMBER OF SHARES BENEFICIALLY OWNED BY 8. SHARED VOTING POWER* 5,696,752 common units EACH REPORTING PERSON WITH 9. SOLE DISPOSITIVE POWER 0 10. SHARED DISPOSITIVE POWER* 5,696,752 common units 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON* 5,696,752 common units 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 33.5% 14. TYPE OF REPORTING PERSON (see instructions) HC; OO - limited liability company * Quicksilver Gas Services Holdings LLC also owns 11,513,625 subordinated units representing limited partner interests in Quicksilver Gas Services LP, which may be converted into common units on a one-for-one basis upon the termination of the subordination period under certain circumstances as set forth in the Second Amended and Restated Agreement of Limited Partnership of Quicksilver Gas Services LP, which is incorporated herein by reference. CUSIP No. 74839G 106 13D Page4 of 17 Pages 1. NAME OF REPORTING PERSON Cowtown Gas Processing L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) ¨ (b) x 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) Not Applicable 5. CHECK BOXIF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d)or 2(e) ¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION Texas 7. SOLE VOTING POWER 0 NUMBER OF SHARES BENEFICIALLY OWNED BY 8. SHARED VOTING POWER* 5,696,752 common units EACH REPORTING PERSON WITH 9. SOLE DISPOSITIVE POWER 0 10. SHARED DISPOSITIVE POWER* 5,696,752 common units 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON* 5,696,752 common units 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 33.5% 14. TYPE OF REPORTING PERSON (see instructions) PN * Cowtown Gas Processing L.P. may also be deemed to beneficially own 11,513,625 subordinated units representing limited partner interests in Quicksilver Gas Services LP, which may be converted into common units on a one-for-one basis upon the termination of the subordination period under certain circumstances as set forth in the Second Amended and Restated Agreement of Limited Partnership of Quicksilver Gas Services LP, which is incorporated herein by reference. CUSIP No. 74839G 106 13D Page5 of 17 Pages 1. NAME OF REPORTING PERSON Cowtown Pipeline L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) ¨ (b) x 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) Not Applicable 5. CHECK BOXIF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d)or 2(e) ¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION Texas 7. SOLE VOTING POWER 0 NUMBER OF SHARES BENEFICIALLY OWNED BY 8. SHARED VOTING POWER* 5,696,752 common units EACH REPORTING PERSON WITH 9. SOLE DISPOSITIVE POWER 0 10. SHARED DISPOSITIVE POWER* 5,696,752 common units 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON* 5,696,752 common units 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 33.5% 14. TYPE OF REPORTING PERSON (see instructions) PN * Cowtown Pipeline L.P. may also be deemed to beneficially own 11,513,625 subordinated units representing limited partner interests in Quicksilver Gas Services LP, which may be converted into common units on a one-for-one basis upon the termination of the subordination period under certain circumstances as set forth in the Second Amended and Restated Agreement of Limited Partnership of Quicksilver Gas Services LP, which is incorporated herein by reference. CUSIP No. 74839G 106 13D Page6 of 17 Pages 1. NAME OF REPORTING PERSON Cowtown Pipeline Management, Inc. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) ¨ (b) x 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) Not Applicable 5. CHECK BOXIF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d)or 2(e) ¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION Texas 7. SOLE VOTING POWER 0 NUMBER OF SHARES BENEFICIALLY OWNED BY 8. SHARED VOTING POWER* 5,696,752 common units EACH REPORTING PERSON WITH 9. SOLE DISPOSITIVE POWER 0 10. SHARED DISPOSITIVE POWER* 5,696,752 common units 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON* 5,696,752 common units 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 33.5% 14. TYPE OF REPORTING PERSON (see instructions) CO * Cowtown Pipeline Management, Inc. may also be deemed to beneficially own 11,513,625 subordinated units representing limited partner interests in Quicksilver Gas Services LP, which may be converted into common units on a one-for-one basis upon the termination of the subordination period under certain circumstances as set forth in the Second Amended and Restated Agreement of Limited Partnership of Quicksilver Gas Services LP, which is incorporated herein by reference. CUSIP No. 74839G 106 13D Page7 of 17 Pages 1. NAME OF REPORTING PERSON Cowtown Pipeline Funding, Inc. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) ¨ (b) x 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) Not Applicable 5. CHECK BOXIF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d)or 2(e) ¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7. SOLE VOTING POWER 0 NUMBER OF SHARES BENEFICIALLY OWNED BY 8. SHARED VOTING POWER* 5,696,752 common units EACH REPORTING PERSON WITH 9. SOLE DISPOSITIVE POWER 0 10. SHARED DISPOSITIVE POWER* 5,696,752 common units 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON* 5,696,752 common units 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 33.5% 14. TYPE OF REPORTING PERSON (see instructions) CO * Cowtown Pipeline Funding, Inc. may also be deemed to beneficially own 11,513,625 subordinated units representing limited partner interests in Quicksilver Gas Services LP, which may be converted into common units on a one-for-one basis upon the termination of the subordination period under certain circumstances as set forth in the Second Amended and Restated Agreement of Limited Partnership of Quicksilver Gas Services LP, which is incorporated herein by reference. CUSIP No. 74839G 106 13D Page8 of 17 Pages 1. NAME OF REPORTING PERSON Quicksilver Gas Services GP LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) ¨ (b) x 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) Not Applicable 5. CHECK BOXIF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d)or 2(e) ¨ 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7. SOLE VOTING POWER 0 NUMBER OF SHARES BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 0 EACH REPORTING PERSON WITH 9. SOLE DISPOSITIVE POWER 0 10. SHARED DISPOSITIVE POWER 0 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON* 0 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14. TYPE OF REPORTING PERSON (see instructions) OO - limited liability company * Quicksilver Gas Services GP LLC, the sole general partner of Quicksilver Gas Services LP, owns 469,944 general partner units and incentive distribution rights (which represent the right to receive increasing percentages of quarterly distributions in excess of specified amounts) in Quicksilver Gas Services LP. TABLE
